Citation Nr: 1307468	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  06-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran had active service from August 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned Veterans Law Judge in September 2008.  A transcript of the hearing is of record.  

This matter was previously before the Board and was remanded in November 2008.  Subsequently, the Board denied the current claim in a February 2011 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Memorandum Decision, the Court set aside the February 2011 Board decision and remanded the matter for further adjudication.

In January 2013, the Veteran submitted a medical statement from a VA physician.  The Veteran also submitted a waiver of initial Agency of Original Jurisdiction (AOJ) review.  Thus, no additional development is needed in this regard. 

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment because of the severity of his service-connected headache disability.  Service connection is in effect for a migraine headache disability which is rated as 50 percent disabling.  The Veteran has no other service-connected disabilities.  

As noted above, this claim was denied in a February 2011 Board decision that was set aside by the Court pursuant to a May 2012 Memorandum Decision.  In the May 2012 Memorandum Decision, the Court held that the Board provided an inadequate statement of reasons or bases for its determination regarding the nature of the Veteran's employment for purposes of TDIU.  Specifically, the Court noted that the Veteran testified at his September 2008 Board hearing that his working relationship with his employer was unique because he was able to choose his own hours based on when his headaches allowed him to work.  The questioner then responded to this by saying that this was "kind of like a sheltered environment."  The Court held that this reasonably raised an issue of whether the Veteran's employment was marginal, and therefore not substantially gainful employment, because the Veteran worked in a protected environment.  See 38 C.F.R. § 4.16(a) (noting that marginal employment will not be considered substantially gainful employment and includes employment in a protected environment like a sheltered workshop.)  The Court found that the failure to discuss the Veteran's hearing testimony regarding how much he was paid as a contract employee and whether this constituted marginal employment frustrated judicial review.  The Court added that the Veteran's argument that VA failed its duty to assist by not requesting earnings statements for the Veteran from the Social Security Administration (SSA) was rendered moot by the need to remand the matter.

A July 2004 VA Form 21-4192 "Request for Employment Information in Connection with Claim for Disability Benefits" completed by a supervisor at [redacted] indicates that the Veteran was terminated on March [redacted], 2003 because he was "unable to complete assigned jobs in the time required."  A July 2004 letter from [redacted] reflects that the Veteran started working at [redacted], Inc. on Monday, September [redacted], 2003 and that he burned his hand on the first day of work.  The Veteran was awarded Workmen's Compensation for this injury and did not return to work until October 6.  Mr. [redacted] stated that after his return to work in October, the Veteran warned him of the possibility of his headache condition and that about a day or so after that conversation, the Veteran indicated that his headaches had returned.  Mr. [redacted] noted that within two week's time, the Veteran claimed he could no longer work because of these headaches and the medications he was on.  Mr. [redacted] also stated that he never received any doctor's note or information, it was only what the Veteran had told him.  See also July 2004 VA Forms 21-4192.  The record reflects that in 2007, the SSA awarded disability benefits to the Veteran and found him unemployable as of March 2003.

At his September 2008 Board hearing, the Veteran testified that he had been working as a contractor for [redacted] since December 2006.  The Veteran testified that he typically produced 30 pieces a week and was paid $30 per piece.  He noted that his employer allowed him to set his own schedule because of his headaches.  Also of record is a January 2013 letter from Dr. Tuuk of the Denver VA Medical Center.  In the letter, the physician noted that the Veteran's headaches had "reached a severe level of disruptiveness that has rendered him unable to obtain, retain, or sustain gainful employment."  Later in the same letter, Dr. Tuuk also noted that the Veteran has been fortunate to be able to work in a job which has a very flexible schedule, which he adjusts depending on his headache activity.  He now has headaches so frequently and with such intensity that they are preventing him from working whatsoever, with the expected adverse financial consequences.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment does not include "marginal employment," which is generally deemed to exist when the earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(a).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Given the conflicting information of record regarding whether the Veteran's disability renders him unemployable and if so, since when, as well as the inconclusive information regarding whether the Veteran's employment was marginal, additional development is needed.  It is initially noted that absent from the record is documentation of the Veteran's work injury in 2003 at [redacted], Inc. and the corresponding Workmen's Compensation records.  Also absent is any documentation from the Veteran, [redacted], or SSA of the Veteran's wages as a contractor starting in December 2006, how long he worked as a contractor, and the specific requirements of the contract.  Again, this is critical information in determining if this period of employment was only marginal employment, based on either a finding that the Veteran's annual earned income was at or below the poverty threshold, or a finding that he worked in what constituted a "sheltered workshop."  It is also unclear from Dr. Tuuk's January 2013 letter when the Veteran allegedly became so disabled from his headaches that he was no longer able to perform even contract work.  This is also critical information in determining if the Veteran meets the criteria for an award of a TDIU.

This matter must be remanded to provide the Veteran with an additional opportunity to provide documentation regarding what he was paid as a contractor when working for [redacted].  The Board again reminds the Veteran that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, the Board finds that the AOJ should contact SSA and request any available earnings statements or other wage information that would assist the Board in determining what wages the Veteran earned when working for Precision [redacted] as a contractor starting in December 2006.  

The AOJ should also contact the appropriate agency to obtain Workmen's Compensation claim records related to a September [redacted], 2003 on-the-job injury the Veteran incurred at [redacted], Inc.

Finally, the AOJ should arrange for the Veteran to undergo a Social and Industrial Survey to ascertain the impact his service-connected condition has on his ability to engage in substantially gainful employment in light of his work history and level of education.

Accordingly, the case is REMANDED for the following action:

1.  By written correspondence ask the Veteran to sign the necessary release forms to allow the AOJ to obtain information from [redacted] regarding the type of employment he has participated in since 2006, including the number of hours worked weekly, his weekly salary, and any special accommodations made for him on account of his headache disability.

2.  Contact SSA and request any available earnings statements or other wage information for the Veteran from 2003 to present.

3.  Contact the appropriate agency to obtain any available Workmen's Compensation claim records related to a September [redacted], 2003 on-the-job injury the Veteran incurred at [redacted], Inc.

4.  After the completion of the above requests, arrange for the Veteran to undergo a Social and Industrial Survey to ascertain the impact his service-connected disability has on his ability to engage in substantially gainful employment in light of his work history and level of education.

5.  Following the completion of the above, and any other development the AOJ deems necessary, refer the claim to the Director of Compensation and Pension Service for extra schedular consideration under 38 C.F.R. § 4.16(b) (2012). 

6.  Then, readjudicate the matter on appeal, to include consideration of whether the Veteran's employment was deemed marginal or substantially gainful employment.  If the benefit sought is not fully granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the case is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



